Citation Nr: 0811450	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-44 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee replacement for the period from November 
10, 2005, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to April 
1963.  

By its decision entered in May 2007, the Board of Veterans' 
Appeals (Board) considered the issue of the veteran's 
entitlement to an increased rating for residuals of a total 
left knee replacement, finding that a 60 percent schedular 
evaluation was for assignment under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, for the period from March 1, 2004, to 
November 9, 2005, and denying any increase beyond the 30 
percent evaluation previously assigned for the period on and 
after November 10, 2005.  By prior RO action, service 
connection had been established for degenerative arthritis of 
the left knee with assignment of a separate 10 percent rating 
therefor from April 1964, and a 30 percent rating from 
February 18, 2000, to January 14, 2003.  Effective January 
14, 2003, the rating for degenerative arthritis of the left 
knee was incorporated into the evaluation for the total left 
knee replacement, with assignment of a 100 percent schedular 
evaluation therefor from January 14, 2003, to February 28, 
2004, and assignment of a 30 percent evaluation therefor as 
of March 1, 2004.  

Following entry of the Board's decision in May 2007, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) that portion of the foregoing 
decision that denied entitlement to a rating in excess of 30 
percent for residuals of a total left knee replacement from 
November 10, 2005.  The parties to such appeal thereafter 
jointly moved the Court to vacate and remand the pertinent 
portion of the Board's decision and the Court by its December 
2007 order granted the parties' motion.  The case has since 
been returned to the Board for further review.  

This appeal is REMANDED to the RO via the Department of 
Veterans Affairs' (VA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The question presented by this appeal is the level of 
severity of the veteran's service-connected residuals of a 
total left knee replacement for the period from November 10, 
2005.  Allegations are advanced to the effect that such 
residuals include, among other things, limitation of motion, 
lateral instability of the left knee joint, weakness, and 
elements of pain and functional loss.  The veteran further 
asserts that consideration must also be afforded under the 
rating criteria for ankylosis and impairment of the tibia and 
fibula.  

Review of the record shows that the veteran's left knee was 
last examined by VA on November 10, 2005, and while clinical 
evaluation showed no instability on that occasion, the 
examiner entered a diagnosis of postoperative residuals of a 
left knee replacement with instability and frequent 
hyperextension requiring braces.  Clarification as to the 
existence of lateral instability is thus in order.  

Notice is also taken that the veteran argues that the Board 
did not fairly or fully consider the effects of pain and 
functional loss, as reflected by the VA medical examination 
in November 2005.  Complaints of left knee pain were voiced 
at that time by the veteran, who also reported that his left 
knee problem precluded the performance of various high-impact 
activities, although clinically there was no showing of pain 
or limitation of motion.  Moreover, while fatigue and a lack 
of endurance were judged by the examiner to limit range of 
motion of the left knee, the examiner was unable to quantify 
the degree to which range of motion would be adversely 
affected.  All of the foregoing testing and evaluation were 
completed while the veteran was recovering from right ankle 
surgery, with there being a right ankle cast in place and use 
of crutches required for ambulation.  It is unclear what 
impact, if any, the veteran's residuals of his right ankle 
disorder and treatment therefor had upon the evaluation of 
his left knee in November 2005.  However, it is deemed 
advisable under such circumstances to obtain a more current 
examination to determine the severity of the veteran's left 
knee disability, to include the degree of painful motion and 
weakness in the affected extremity.  See 38 C.F.R. §§ 3.327, 
4.40, 4.45, 4.71a, Diagnostic Code 5055; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

There also remains for consideration the question of the 
veteran's extraschedular entitlement to an increased 
disability rating.  He has alleged that his left knee 
disorder precludes a return to past employment and he points 
to the opinions set forth by one or more of his attending 
medical professionals to support such allegation.  To date, 
the question of the veteran's extraschedular entitlement has 
not been fully addressed, either procedurally or from an 
evidentiary standpoint.  The AMC/RO must address 38 C.F.R. 
§ 3.321(b)(1) (2007).

Lastly, further procedural development of this case is 
necessary so as to ensure complete notice is afforded under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and all 
interpretative jurisprudence, including but not limited to 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (rights 
and responsibilities of the veteran and VA in obtaining 
supporting evidence from Federal and non-Federal sources); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA 
notice must include notice as to the assignment of disability 
ratings and effective dates); and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (specific notice requirements involving a 
claim for an increased rating).  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a schedular or 
extraschedular rating in excess of 20 
percent from November 10, 2005, for 
residuals of a total left knee 
replacement.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1). The veteran must also be 
advised that employment records, to 
include statements from current or former 
supervisors and co-workers, would be 
relevant with respect to whether an 
extraschedular rating is warranted.  

The VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
consistent with the information or 
evidence needed to establish an increased 
rating as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The AMC/RO must advise the 
appellant that he may submit evidence 
showing the effects of the worsening of 
his total left knee replacement upon his 
employment and daily life.  The AMC/RO 
must also provide more specific notice of 
the applicable diagnostic criteria.  
Specifically, the notice must inform the 
appellant of the criteria needed to 
obtain an increased rating under 38 
C.F.R. §§ 4.71a, Diagnostic Code 5055.

Among the other information and evidence 
to be referenced specifically are:

lay and/or medical data indicating the 
presence of chronic residuals consisting 
of severe painful motion or weakness, 
unfavorable ankylosis, limitation of leg 
extension to 30 degrees or more, and/or 
nonunion of the tibia and fibula with 
loose motion requiring brace.  

Also, evidence of frequent hospital care 
for treatment of the disability in 
question, or evidence that the disability 
at issue, alone, has resulted in a marked 
interference with employment, pursuant to 
38 C.F.R. § 3.321(b)(1) (2007), is 
needed.  

The RO or AMC must obtain any relevant VA 
or other Federal records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist the veteran in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.

3.  Thereafter, the veteran should be a 
VA orthopedic examination for the 
evaluation of the severity of his 
service-connected residuals of a total 
left knee replacement.  The claims folder 
should be made available to the examiner 
for use in the study of this case and the 
prepared report of such evaluation should 
indicate whether the claims folder was 
made available and reviewed.  Such 
examination should include a review of 
the evidence in the claims folder, a 
comprehensive clinical evaluation, and 
any and all indicated testing, followed 
by entry of all pertinent diagnoses 
involving the left knee.  

The examiner must determine:

(a) The current severity of the veteran's 
total left knee replacement, to include 
the degree of painful motion and weakness 
in the affected extremity, and the range 
of motion of the knee.

(b) Whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that there is any additional 
functional loss (i.e., additional loss of 
motion) of the left knee due to pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss of 
left knee motion due to weakness on 
movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign. Any additional 
limitation of motion should be expressed 
in degrees. 

(c) The examiner is also asked to furnish 
an opinion with supporting rationale as 
to the following question:

Is it at least as likely as not 
(50 percent or more 
probability) that the veteran's 
service-connected residuals of 
a left total knee replacement, 
alone, are productive of a 
marked interference with 
employment?

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

4.  Lastly, the veteran's entitlement to 
an increased schedular or extraschedular 
rating in excess of 30 percent from 
November 10, 2005, to the present, for 
residuals of a total left knee 
replacement should be readjudicated on 
the basis of all pertinent evidence and 
all governing legal criteria, including 
the holding in Hart v. Mayfield, --Vet. 
App.--, 2007 Wl 4098218, *3  (VA's 
determination of the "present level" of a 
disability may result in a conclusion 
that the disability has undergone varying 
and distinct levels of severity 
throughout the entire time period the 
increased rating claim has been pending, 
such as may warrant the assignment of 
staged ratings).  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



